Peyton, C. J. :
Archibald McDonald and Miles P. Boss filed their bill of complaint in the chancery court of Calhoun county, against C. E. Murphree, sheriff and tax collector of said county, and others, for an injunction restraining the collection of a tax, *710alleged to be illegally assessed. The bill states that the board of police of said county levied a tax of four hundred and fifty per cent on the state tax of 1869, to be collected for the year 1870, which is alleged to be illegal. The bill further charges, that the tax collector will proceed to collect the same, unless restrained therefrom by injunction. To this bill the defendants demur, and assign for one cause of demurrer, among others, the want of equity upon the face of the bill. The court, for this reason, sustained the demurrer, and dismissed the bill at the costs of the complainants, who appeal to this court, and assign for error the action of the court below in sustaining the demurrer and dismissing the bill. Assuming the tax to be illegal, we do not think any ground is presented by the bill justifying the interposition of the court of equity to enjoin its collection. The illegality of the tax, and the threatened sale of property for the payment thereof, constitute of themselves no ground for such interposition. There must be some special circumstances attending a threatened injury of this kind, distinguishing it from a common trespass, and bringing the case under some recognized head of equity jurisdiction, before the preventive remedy of injunction can be invoked. In all cases involving simply the question of taxation, the issue is simply one of common law, and courts of equity can take no cognizance thereof. A party aggrieved by illegal taxation has ample remedy at law, and need not have recourse to a court of equity. The unlawful collection of a tax is a mere trespass, not to be enjoined without allegation and proof of irreparable injury therefrom. Courts of equity interpose in cases of trespass, for the purpose of preventing irreparable mischiefs, or to suppress multiplicity of suits and oppressive litigation. For if the trespass be fugitive and temporary, and adequate compensation can be obtained in an action at law, there is no ground to justify the interposition of courts of equity. 2 Story’s Bq. Jur., 117, § 928.
No court of equity will, therefore, allow its injunction to *711issue to restrain the collection of a tax, except where it may be necessary to protect the rights of the citizen whose property is taxed, and he has no adequate remedy by the ordinary processes of the law. In the case of Dows v. The City of Chicago, 11 Wall. 108, 110, the supreme court of the United States say: “ It must appear that the enforcement of the tax would lead to a multiplicity of suits, or produce irreparable injury, or, where the property is real estate, throw a cloud upon the title of the complainant, before the aid of a court of equity can be invoked. In the cases where equity has interfered, in the absence of these circumstances, it will be found, upon examination, that the question of jurisdiction was not raised or was waived.” The court further say, in that case, that “numerous cases are found in the reports where jurisdiction has been taken under similar circumstances and the collection of an illegal tax restrained, but our attention has not been called to any well-considered case where a court of equity has interfered by injunction after its jurisdiction was questioned, except upon some one of the special circumstances mentioned.”
The equitable powers of the court of chancery can be invoked only by the presentation of a case of equitable cognizance. There can be no such case where there is a plain and adequate remedy at law. Here such remedy exists. Bills of this kind can be entertained only where the collection of the tax would be likely to produce irreparable injury or cause a multiplicity of suits. In the case under consideration, no irreparable injury would result to the tax payer from the collection of the tax. Nor would he be compelled to resort to a multiplicity of suits to determine his rights. There is nothing in this case to take it out of the doctrine of the case of Coulson v. Harris, 43 Miss. 728.
We can perceive no ground for the interposition of a court of equity which would not equally justify such interference in any case of threatened invasion of real or personal property.

The decree is affirmed.